In re Davidson III, James J. et al.; Davidson IV, James J.; Davidson, Kimberly Kay; Davidson, Lynda Leigh; Davidson, Virginia Holland; Hoover, Adam; James J. Davidson IV Trust; Jones, Scott A.; Kimberly Kay Davidson Trust; Lynda Leigh Davidson Trust; Spence, A. Hartie; Thibodeaux, Kim; Virginia Holland Davidson Trust; — Plaintiff(s); Applying For Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No. 567249; to the Court of Appeal, First Circuit, No. 2010 CA 2213.
Denied.